         Case 1:17-cv-07378-PKC Document 438
                                         435 Filed 07/08/20
                                                   07/02/20 Page 1 of 1




                                                                      425 Lexington Ave., 14th Floor
                                                                      New York, New York 10017
                                                                      Tel: (646) 837-5151
                                                                      Fax: (646) 837-5150
                                                                      www.hsgllp.com

Michael S. Shuster
  (646) 837-8554
mshuster@hsgllp.com


                                                                      July 2, 2020
The Honorable P. Kevin Castel
U.S. District Court, Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Valassis Communications, Inc. v. News Corp., et al., No. 1:17-cv-07378-PKC

Dear Judge Castel:

       Plaintiff today filed a letter in response to News’s letter of June 24, 2020. [ Pursuant to
Rules 4 and 5 of Your Honor’s Individual Practices, Plaintiff respectfully requests that News be
given seven days to move to seal any information contained in the excerpts from Dr. Levinsohn’s
December 21, 2017 deposition or the entire transcript of his June 18, 2020 deposition. ] Absent
such a motion, Valassis will file them publicly.

                                             Respectfully submitted,

                                             /s/ Michael S. Shuster          1

                                             Michael S. Shuster



    Application Granted.


    So Ordered:


                                             7/8/2020
